Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 03, 2022

The Court of Appeals hereby passes the following order:

A23A0064. JAMES BERNARD EDWARDS v. TREVONZA BOBBITT.

      James Bernard Edwards appeals from the trial court’s order denying his
petition for a writ of habeas corpus. Under our Constitution, the Supreme Court has
exclusive appellate jurisdiction over all cases involving habeas corpus. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (4). This appeal is therefore
TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/03/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.